Citation Nr: 0716978	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1971 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In July 2005, the veteran appeared at a hearing before a 
Decision Review Officer. A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

The veteran contends that he has post-traumatic stress 
disorder related to a personal assault by a noncommissioned 
officer (NCO) during service, which he reported to the U.S. 
Air Force Office of Special Investigations (OSI).

In an effort to substantiate the veteran's stressor, the RO 
requested investigation records from OSI, but the name of the 
NCO provided was misspelled.  

When records are in the custody of a Federal department or 
agency, VA will make as many requests as are necessary to 
obtain relevant records.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile.  
38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Make another request to OSI for any 
investigated report, pertaining to the 
veteran or SSgt. Johnnie Guerrero, 38th 
ABGp (ATC), Laredo AFB, Laredo, Texas, 
from April to December 1972.  
    
    HQ AFOSI/XILI 
	P.O. Box 2218 
	Waldorf, MD 20604-2218

If the OSI records are unavailable, notify 
the veteran of the inability to obtain the 
evidence in accordance with the provisions 
of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



